                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Andre Antonio Davis,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:21-cv-00177-MOC-DCK
                                      )
                 vs.                  )
                                      )
         Microsoft Inc. et al,        )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 16, 2021 Order.

                                               September 16, 2021




     Case 3:21-cv-00177-MOC-DCK Document 47 Filed 09/16/21 Page 1 of 1
